DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 2 November, 2022.
Applicant's election with traverse of invention I of claims 1-8 and 17-20 in the reply filed on 2 November, 2022 is acknowledged.  The traversal is on the grounds that there would not be an undue search burden.  This is not found persuasive because the non-elected invention is classified separately and would require searching in different areas, specifically in subclasses of B24D and B33Y. Having to search such additional areas would result in an undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement entered 19 January 2021 has been considered. A copy of the cited statements including the notation indicating its respective consideration is attached for the Applicant's records. However, due to the enormous number of references listed on this submission, only a cursory review of the references could be performed by the Examiner. While the Applicant is charged with a duty to disclose pertinent documents and information pertaining to the patentability of the claimed invention, the MPEP 2004 states: “It is desirable to avoid submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), 479 F.2d 1338, 178 USPQ 577 (5th Cir.1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron, Inc.,48 F.3d 1172, 33 SPQ2d 1823 (Fed. Cir. 1995).”  
Applicant is requested to specifically identify which of the over 400 references submitted are most pertinent to the instant invention to be assured Examiner has specifically considered said references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2 and 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When used in conjunction with only a single value or one end of a range, “about” may be definite. However, the claim limitation of claims 2 and 18 defines a first porosity as “about 3% or more” and a second porosity as “less than about 4/5ths of the first porosity.” This claim limitation uses “about” in conjunction with two ranges and the second range is defined in terms of the first. In this instance, the limitation defined as “about” a fraction of “about” a value is no longer sufficient to inform one of ordinary skill as to the scope of the invention.
Claims 3-4 depend from claim 2 and do not resolve the issue of indefiniteness.
Claims 2-4 and 18 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan et al. (US PGPub 2017/0203406, "Ganapathiappan") in view of Prasad (US 8075372).
1. Ganapathiappan teaches a polishing pad (200), comprising: 
a plurality of polishing elements (204), each comprising: 
an individual surface that forms a portion of a polishing surface of the polishing pad (208); and 
one or more sidewalls extending downwardly from the individual surface to define a plurality of channels disposed between the polishing elements (sidewalls defining channels, see Ganapathiappan fig. 2c), 
wherein each of the polishing elements is formed of polymer material having 
one or more first regions comprising a first porosity and a second region comprising a second porosity (a polishing surface 208 may be formed such that it has first and second regions of porosity, see Ganapathiappan paragraph [0194]; this is taught in a distinct embodiemnt, but would have been obvious to integrate into the first embodiment as doing so provides enhanced control over mechanical properties, see Ganapathiappan paragraph [0194]); and
porosity is a volume of void-space or sacrificial material as a percentage of total volume in the respective first and second regions (Gapathiappan paragraph [0061]).
Gapathiappan does not teach that the regions are formed of a continuous phase of a polymer material or that the second porosity is less than the first porosity. 
However, Prasad teaches the concept of a polishing pad having porous and non-porous regions made from the same polymeric formulation and without a structural boundary between the regions (Prasad 3:11-19).
Combining this teaching of Prasad with the polishing pad of Gapathiappan such that the first and second regions of the polishing elements are formed of a continuous phase of a polymer material and that the second porosity is less than the first porosity would have been obvious to a person having ordinary skill in the art at the time of the invention, as doing so provides some of the advantages of including additional physical features in the polishing elements such as grooves with a reduced decrease in pad life (Prasad 5:61-6:3).

2. Ganapathiappan in view of Prasad teaches the polishing pad of claim 1, wherein the first porosity is about 3% or more and the second porosity is less than about 4/5ths of the first porosity (the teaching from Prasad of porous and non-porous regions teach a region with porosity in the range of 20% to 80% and a non-porous region, see Prasad 3:56-4:4 and 5:43-58).

3. Ganapathiappan in view of Prasad teaches the polishing pad of claim 2, wherein the second region comprises substantially no porosity (Prasad teaches porous and non-porous regions, see Prasad 5:43-45).

4. Ganapathiappan in view of Prasad teaches the polishing pad of claim 3, further comprising: 
a foundation layer (206c), wherein 
the plurality of polishing elements are disposed on the foundation layer (204 extend from 206, see Ganapathiappan fig. 2c), 
the sidewalls of the individual polishing elements extend upwardly from a surface foundation layer (204 extend from 206, see Ganapathiappan fig. 2c), and 
the foundation layer is formed of a different pre-polymer composition than a pre-polymer composition used to form the polymer material of the polishing elements (20c6 formed from a different material, see Ganapathiappan paragraph [0075]).

5. Ganapathiappan in view of Prasad teaches the polishing pad of claim 1, wherein at least one of the first regions is disposed proximate to a sidewall of the polishing element and the second region is disposed adjacent to the at least one first region (the combination of Ganapathiappan and Prasad results in a polishing element wherein the first and second regions on the upper polishing surface form a gradient such as that shown by Ganapathiappan fig. 4a, meaning the two regions are adjacent, similarly, such a split gradient would mean that both regions are proximate to at least a part of the sidewall).

6. Ganapathiappan in view of Prasad teaches the polishing pad of claim 5, but does not specifically teach that the at least one first region disposed proximate to the sidewall has a width in the range of about 50 microns to about 2 mm.
However, Ganapathiappan teaches that the polishing elements may have a width in the range of 250 microns and 5 mm, and that relative size of polishing elements may be adjusted to define zones of varied hardness or porosity (Ganapathiappan [0073]). Applicant has not indicated that the specific range is critical to the invention. Consequently, it would have been obvious for a person having ordinary skill in the art at the time of the invention to adjust the relative sizes of the first and second regions in the combined device of Ganapathiappan and Prasad such that the first region had a width in the range of 50 microns to 2 mm, as doing so represents an optimization within prior art conditions and through routine experimentation, see MPEP § 2144.05 (II)(A).  Such an optimization between feature life (resulting from a larger non-porous area and consequently harder feature) and scratch-avoidance (more porous features are less likely to scratch, see Ganapathiappan [0007]). A person of ordinary skill would be motivated to balance the relative sizes to maximize pad life and minimize scratch rates.

7. Ganapathiappan in view of Prasad teaches the polishing pad of claim 1, wherein the second region is disposed proximate to a sidewall of the polishing element and the at least one first region is disposed adjacent to the second region (the combination of Ganapathiappan and Prasad results in a polishing element wherein the first and second regions on the upper polishing surface form a gradient such as that shown by Ganapathiappan fig. 4a, meaning the two regions are adjacent, similarly, such a split gradient would mean that both regions are proximate to at least a part of the sidewall).

8. Ganapathiappan in view of Prasad teaches the polishing pad of claim 7, wherein the second region disposed proximate to the sidewall has a width in the range of about 50 microns to about 5 mm.
However, Ganapathiappan teaches that the polishing elements may have a width in the range of 250 microns and 5 mm, and that relative size may vary to define zones of varied hardness or porosity. Applicant has not indicated that the specific range is critical to the invention. Consequently, it would have been obvious for a person having ordinary skill in the art at the time of the invention to adjust the relative sizes of the first and second regions in the combined device of Ganapathiappan and Prasad such that the second region had a width in the range of 50 microns to 2mm, as doing so represents an optimization within prior art conditions and through routine experimentation, see MPEP § 2144.05 (II)(A). Such an optimization between feature life (resulting from a larger non-porous area and consequently harder feature) and scratch-avoidance (more porous features are less likely to scratch, see Ganapathiappan [0007]). A person of ordinary skill would be motivated to balance the relative sizes to maximize pad life and minimize scratch rates.

17. Ganapathiappan teaches a method of polishing a substrate, comprising: 
urging a substrate against a polishing surface of a polishing pad (see Ganapathiappan paragraph [0005]), 
the polishing pad (200), comprising: 
a plurality of polishing elements (204), each comprising: 
an individual surface that forms a portion of a polishing surface of the polishing pad (208); and 
one or more sidewalls extending downwardly from the individual surface to define a plurality of channels disposed between the polishing elements (sidewalls defining channels, see Ganapathiappan fig. 2c), 
wherein each of the polishing elements is formed of polymer material having 
one or more first regions comprising a first porosity and a second region comprising a second porosity (a polishing surface 208 may be formed such that it has first and second regions of porosity, see Ganapathiappan paragraph [0194]; this is taught in a distinct embodiemnt, but would have been obvious to integrate into the first embodiment as doing so provides enhanced control over mechanical properties, see Ganapathiappan paragraph [0194]); and
porosity is a volume of void-space or sacrificial material as a percentage of total volume in the respective first and second regions (Gapathiappan paragraph [0061]).
Gapathiappan does not teach that the regions are formed of a continuous phase of a polymer material or that the second porosity is less than the first porosity. 
However, Prasad teaches the concept of a polishing pad having porous and non-porous regions made from the same polymeric formulation and without a structural boundary between the regions (Prasad 3:11-19).
Combining this teaching of Prasad with the polishing pad of Gapathiappan such that the first and second regions of the polishing elements are formed of a continuous phase of a polymer material and that the second porosity is less than the first porosity would have been obvious to a person having ordinary skill in the art at the time of the invention, as doing so provides some of the advantages of including additional physical features in the polishing elements such as grooves with a reduced decrease in pad life (Prasad 5:61-6:3).

18. Ganapathiappan in view of Prasad teaches the method of claim 17, wherein the first porosity is about 3% or more and the second porosity is less than about 4/5ths of the first porosity (the teaching from Prasad of porous and non-porous regions teach a region with porosity in the range of 20% to 80% and a non-porous region, see Prasad 3:56-4:4 and 5:43-58).

19. Ganapathiappan in view of Prasad teaches the method of claim 17, further comprising: 
a foundation layer (206c), wherein 
the plurality of polishing elements are disposed on the foundation layer (204 extend from 206, see Ganapathiappan fig. 2c), 
the sidewalls of the individual polishing elements extend upwardly from a surface foundation layer (204 extend from 206, see Ganapathiappan fig. 2c), and 
the foundation layer is formed of a different pre-polymer composition than a pre-polymer composition used to form the polymer material of the polishing elements (20c6 formed from a different material, see Ganapathiappan paragraph [0075]).

20. Ganapathiappan in view of Prasad teaches the method of claim 19, wherein at least one of the first regions is disposed proximate to a sidewall of the polishing element and the second region is disposed adjacent to the at least one first region (the combination of Ganapathiappan and Prasad results in a polishing element wherein the first and second regions on the upper polishing surface form a gradient such as that shown by Ganapathiappan fig. 4a, meaning the two regions are adjacent, similarly, such a split gradient would mean that both regions are proximate to at least a part of the sidewall).However, because Ganapathiappan teaches the new limitation of using a polishing pad to polish a substrate and, the combination of Ganapathiappan and Prasad is held to teach the method of claims 17-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733